EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael Dryja on 3/14/2022.
The application has been amended as follows: 
In claim 1: The phrase “the processor” (line 2), has been replaced with -- a processor --, and the phrase “a processor” (line 3), has been replaced with -- the processor --.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1, 9 and 13: The present invention is directed to an apparatus and method of determining a halftone screen. None of the prior art cited alone or in combination provides the motivation to teach the claimed combinations of selecting an offset by sampling a specified distribution; determining a center position of a pixel cluster pattern of a first cell of a first halftone screen comprising a plurality of cells including the first cell and a second cell, by applying the selected offset to a true center of the pixel cluster pattern of the first cell; reselecting the offset by sampling the specified distribution; and determining a center position of a pixel cluster pattern of the second cell by applying the reselected offset to a true center of the pixel cluster pattern of the second cell, wherein the center position of the pixel cluster pattern of the first cell .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DUNG D TRAN/           Primary Examiner, Art Unit 2675